Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 21-23, and 25-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to lines 8-9 of claim 15, the concept of forming and separating granules having an average particle size of from about 50 microns to about 400 microns from the other granules as implied by “passing the shape through a grinder to form and separate granules having an average particle size of from about 50 µm, to about 400 µm from the other granules” lacks basis in the original disclosure and is considered new matter.
.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 21-23, and 25-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 8 of claim 15, it is unclear as to how a grinder can separate granules having the recited average particle size from the other granules.
On line 9 of claim 15, “the other granules” lack antecedent basis.
On lines 9-10 of claim 15, it is unclear as to whether or not “the formed granules having an average particle size of from about 50 µm, to about 400 µm” are the granules that have been separated from the other granules.
With respect to claim 26, it is unclear as to how no more than 50 wt% of the granules can range in size from about 50 µm to about 500 µm when the average particle size of the granules ranges from about 50 µm, to about 400 µm as recited in claim 15.
Regarding claim 32, “the water stable granuels” lacks proper antecedent basis. In addition, it unclear as to what structure is implied by the term “granuels”.
On line 2 of claim 33, “the same compaction force” lacks antecedent basis. On line 3, it is unclear as to whether or not “a second compaction force” is the same or different from “the same compaction force” and the “first compaction force”.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 21-23, and 25-35 are rejected under 35 U.S.C. 103 as being unpatentable over Martikainen (WO 2006/032727 A1) in view of Crawford et al (US 2009/0184054) and Brandts (US 2016/0067677).
With respect to claim 15, Martikainen discloses a method for removing heavy metal contaminants from a water stream including the roller compacted and ground water stable granules being formed by feeding a powder into a roller compactor at a first compaction force to form a shape (see the first full paragraph on page 5), and passing the shape through a grinder to form granules (see the first full paragraph on page 5) to form and separate granules of a particular size range from other granules, the formed granules having the particular size range being water stable such that about 30% or less of the granules disintegrate in a disintegration test performed in static or in agitated water (e.g., since the last paragraph in example 4 states that “The product is not slurried in water” and because the granules are made in the same way to the extent recited in claim 15), and contacting the water stream with water stable granules (see the second – fourth full paragraphs on page 7). Martikainen fails to specify the water stable granules as having an average particle size of from about 50 µm, to about 400 µm. Crawford et al disclose that it is known to provide granules having an average particle size of 10-100 
Concerning claim 21, the combination suggested by Martikainen and Brandts includes formed granules containing titanium silicate (e.g., titanium stannate silicate, see paragraphs 4 and 7 of Brandts).
As to claim 22, Martikainen fails to specify blending the metal silicate powder with a lubricant. Brandts discloses blending the metal silicate powder with a solid lubricant to facilitate the formation of a tablet by pressing (see paragraphs 27 and 52). It would have been obvious to have modified the combination suggested by Martikainen and Brandts so as to have included the step of blending the powdered metal silicate with a solid lubricant as taught by Brandts in order to facilitate formation of the granulate since forming tablets by pressing and forming granulates by roller compaction are similar pressing operations for consolidating adsorbent powders.
Regarding claim 23, Brandts discloses the lubricant as being graphite (see paragraphs 27 and 52).
Concerning claim 25, the combination suggested by Martikainen and Brandts includes powder containing titanium silicate (see paragraphs 4 and 7 of Brandts).

	As to claim 27, Martikainen discloses granules capable of functioning such that about 20% or less of the water stable granules disintegrate in a disintegration test performed in agitated or static water (e.g., since the last paragraph in example 4 states that “The product is not slurried in water” and because the granules are made in the same way to the extent recited in claim 15).  
	Regarding claim 28, Martikainen discloses the first compaction force ranges from about 35 kN to about 300 kN (see the last sentence of the second full paragraph on page 5).
	Concerning claim 29, Martikainen discloses the water stable granules as being formed without applying heat, incorporating a binder, or a combination thereof.(e.g., since no steps of applying heat and incorporating a binder are mentioned in the process for making the granules in the second full paragraph of page 5).
As to claim 30, Martikainen discloses the roller compacted and ground water stable granules as being further formed by de-dusting the granules (e.g., de-dusting being performed during the vibration sieving step described in the second full paragraph on page 5), the granules being capable of functioning such that a lower percentage of de-dusted granules or de-dusted tablets disintegrating than the percentage of granules or tablets that disintegrate without de-dusting as compared in a disintegration test performed in static or agitated water (e.g., since the last paragraph in example 4 states that “The product is not slurried in water” and because the granules are made in the same way to the extent recited in claim 15 and 30).
	Regarding claim 31, Martikainen discloses the roller compacted and ground water stable granules as being further formed by separating water stable granules of a specified size range from one or more of fines or oversized particles and recycling the one or more of the fines or oversized particles (see the second full paragraph of page 5).

Concerning claim 33, Martikainen discloses the recycled fines as being further compacted at the same compaction force as the first compaction (see the first full paragraph on page 5).
As to claim 34, Martikainen discloses the recycled shape as being passed through a grinder or a mill to form recycled granules that are water stable (see the first full paragraph on page 5).
Regarding claim 35, Martikainen discloses water stable granules capable of maintaining their integrity after soaking in static and/or agitated water for 24 hours (e.g., since the last paragraph in example 4 states that “The product is not slurried in water” and because the granules are made in the same way to the extent recited in claim 15).

Applicant's arguments filed 11/5/2021 have been fully considered but they are not persuasive.
Applicant argues that the rejection under 35 U.S.C. 112(b) of claim 32 should be withdrawn since independent claim 15 has been amended to include antecedent basis for “the water stable granules”, however, the rejection has been maintained since “the water stable granuels” appearing in claim 32 does not appear in claim 15 and because it remains unclear as to what structure is implied by the term “granuels”. It is suggested that “granuels” be changed to --granules-- in claim 32.
Applicant argues that the rejection under 35 U.S.C. 103 over Martikainen in view of Brandts should be withdrawn since neither reference discloses granules having an average particle size of 50-400 microns, however, providing granules having an average particle size that falls within the claimed range is disclosed by Crawford et al as explained above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146. The examiner can normally be reached 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW O SAVAGE/Primary Examiner, Art Unit 1773